Holden, J.
An application was made by the owner of a tract of land to have the lines around it traced and marked by processioners and the county surveyor under the provisions of the Civil Code, §§3243 et seq., and a protest to the return of the processioners was filed by one claiming to be an adjoining landowner. Held:
1. Where the return of the processioners and the plat, with the certificate of the surveyor thereto, does not definitely locate the tract of land around which the lines were alleged to have been traced' and marked, the entire proceedings should be dismissed.
2. It was not proper for the court to order that “said ease be referred back to the processioners for another survey;” and direction is given that the court pass an order dismissing the entire proceedings. Amos v. Parker, 88 Ga. 754 (16 S. E. 200) ; Crawford v. Wheeler, 111 Ga. 870 (36 S. E. 954).
3. The court properly refused to allow the applicant “to amend' the plat of the survey by adding thereto ‘lot No. 99 in the 13th district of said county of Miller.’ ”

.Judgment affirmed, with direction.


All the Justices concur.